                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

A. SCHULTZ, individually, and on             )
behalf of C. CARGILL, a minor,               )
                                             )
               Plaintiffs,                   )
                                             )
v.                                           )       Case No. CIV-19-192-D
                                             )
OKLAHOMA DEPT. OF                            )
TRANSPORTATION,                              )
                                             )
               Defendant.                    )


                                           ORDER

       Upon examination of the Complaint, the Court finds that Plaintiffs’ allegations fail

to establish federal subject matter jurisdiction. 1 The Complaint asserts negligence claims

against an agency of the State of Oklahoma based on a motor vehicle accident between

Plaintiff Alexandra Schultz and an agency employee, pursuant to the Oklahoma

Governmental Tort Claims Act, Okla. Stat. tit. 51, § 151 et seq. The Complaint expressly

cites the Act as the basis of jurisdiction. See Compl. ¶ 11.

       Federal courts have limited subject matter jurisdiction, and a basis of federal

jurisdiction must be affirmatively pleaded. See Fed. R. Civ. P. 8(a)(1). Although Plaintiffs




       1
           Federal courts “have an independent obligation to determine whether subject-matter
jurisdiction exists, even in the absence of a challenge from any party.” See Arbaugh v. Y&H Corp.,
546 U.S. 500, 514 (2006); accord 1mage Software, Inc. v. Reynolds & Reynolds Co., 459 F.3d
1044, 1048 (10th Cir. 2006) (“a court may sua sponte raise the question of whether there is subject
matter jurisdiction” at any time); see also Gad v. Kan. State Univ., 585 F.3d 1032, 1035 (10th Cir.
2015).
appear pro se, they must “follow the same rules of procedure that govern other litigants.”

Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005); accord

United States v. Green, 886 F.3d 1300, 1307 (10th Cir. 2018). 2 Because Plaintiffs’ asserted

basis for jurisdiction is insufficient, and because no other grounds for an exercise of

jurisdiction by this Court are shown by the allegations of the Complaint, the Court finds

that the action must be dismissed for lack of jurisdiction

       IT IS THEREFORE ORDERED that this action is DISMISSED WITHOUT

PREJUDICE to a future filing in an appropriate forum. A separate judgment of dismissal

shall be entered.

       IT IS SO ORDERED this 5th day of March, 2019.




       2
          Because the Complaint is dismissed on jurisdictional grounds, the Court does not reach
the issue of whether Plaintiff Alexandra Schultz can file suit on behalf of another person without
an attorney.

                                                2
